Morphy, J.
The plaintiff is appellant from a decree dismissing a motion he had made to obtain judgment against one William Dennis, as surety of the defendant on a bail bond. The only evidence exhibited by the record in support of this motion, consists of the bail bond itself, and a judgment rendered in the plaintiff’s favor against his debtor, on the 4th of May, 1832. No fieri facias or capias ad satisfaciendum appear to have been issued under this judgment, nor is it even shown that the debtor has ever actually left the state. On the 11th of September following, he made a surrender of his property to his creditors, which the plaintiff unsuccessfully attempted to set aside. See Morgan v. His Creditors, 7 La., 60. As this case has been submitted to us without argument, we are at a loss to imagine the grounds on which the appellant could expect a reversal of the judgment appealed from.

Judgment affirmed.